I should 
like to congratulate the President on his election. I am convinced that his 
work at this session will be crowned with success, as was that of his 
predecessor. Ambassador Shihabi, to whom we express our gratitude for his 
outstanding work. 
We have noted with satisfaction how our Organization, in keeping with its 
universalist vocation, has increased its membership in the course of the past 
year. We welcome the delegations of Croatia, Slovenia, Bosnia and 
 
68 
Herzegovina, Kyrgyzstan, Turkmenistan, Uzbekistan, Moldova, Georgia, 
Kazakhstan, Armenia, Azerbaijan, Tajikistan, and San Marino. Their presence 
is perhaps the clearest demonstration of the deep-seated and positive changes 
that have occurred in important parts of the world since the end of the cold 
war. 
Moreover, we would like to extend our recognition to the 
Secretary-General, Mr. Boutros-Ghali, for his hard and valuable work in the 
course of the first year of his term of office, thereby continuing the 
excellent job done by his predecessor, Mr. Javier Perez de Cuellar. The 
Secretary-General's stewardship has already had a sizeable impact on the 
current international situation. 
In our view, the general panorama of international relations, despite 
some serious regional conflicts, gives rise to promising prospects throughout 
the world. The end of the cold war and the considerable extension of 
democracy and the economic opening-up in many countries encourage that 
perception. This will necessarily lead to a reformulation of the North-South 
relationship that will replace confrontation with cooperation. That 
perception does not imply ignoring the seriousness of some regional conflicts, 
in particular in the former Yugoslavia or the tragic situation of such 
countries as Somalia. Neither war, hunger, poverty nor disease has been 
eliminated. Far from it: situations persist that evoke horror and concern. 
Moreover, in some regions there are still significant disputes that, 
though lacking the tragic aspects of the troubles I have mentioned, none the 
less impede the consolidation of stability. The case of the Malvinas Islands, 
to which I shall refer later, is one example. In that regard, the situation 
has unfortunately been affected recently by unilateral positions taken by the 
British Government on the sensitive matters of hydrocarbons. 
 
69-70 
In any case, apart from these issues, in recent years the world has taken 
important steps towards creating a better framework for solving serious 
problems. The fundamental change has undoubtedly been the more effective 
functioning of the system of collective security established in San Francisco 
in 1945. That major development is the prerequisite for moving towards full 
respect for the purposes and principles of this Organization. 
That explains the fundamental role of the Security Council, to which the 
Charter allocated paramount responsibility for the maintenance of 
international peace and security, and the necessity for all States firmly to 
support that body and implement its decisions. 
Convinced of that, in keeping with Article 25 of the Charter we strongly 
support the decisions of the Security Council. We did so with regard to the 
Gulf by participating in the coalition to liberate Kuwait, and we continue to 
do so through our increasingly active presence in the peace-keeping operations 
of the United Nations. 
 
71 
Our support of the Security Council flows from our deeply-rooted beliefs 
about the rules of conduct of civilized nations, from an appropriate 
assessment of the world power balance and from our perception of Argentina's 
actual interests. After long years of miscalculations and frustrations, today 
Argentina needs to grow and develop. Our chances of doing so depend to a 
great extent on our own efforts, but also on the existence of a world and 
regional context of dialogue and cooperation that will enable us to devote our 
energy and resources to that task. As a result, we also favour the regional 
development of more specific formulas for cooperation with the United Nations. 
There can be no doubt that the United Nations cannot on its own guarantee 
the climate of detente that we need, which is to say that each region should 
create mechanisms of its own. We, therefore, together with other American 
countries, have supported reforms to the charter of the Organization of 
American States with a view to giving it the power to respond politically to 
breakdowns in democracy in our hemisphere. The organization is studying 
specific responses, which we trust will soon be adopted. 
By the same token, we have contributed, together with our neighbours, to 
consolidating a promising subregional framework. The climate of harmony and 
cooperation between the countries of the southern cone is a veritable example 
for the world, and is the result of promising agreements on economic 
integration, such as the Southern Cone Common Market, and of specific measures 
to build confidence and transparency in the area of security. Our countries 
are firmly united in the struggle against the proliferation of weapons of mass 
destruction. Argentina, for its part, has turned this struggle into one of 
the fundamental axes of its foreign policy. 
The achievements have been particularly significant in the relationship 
between Argentina and Brazil; in a few short months, we have signed a 
 
72 
bilateral agreement on nuclear safeguards, set up a bilateral agency for 
accounting and control of nuclear materials, signed an agreement on full 
safeguards with the International Atomic Energy Agency - which has already 
been ratified by my country and have successfully pushed for amendments to 
the Treaty of Tlatelolco to allow it to come fully into force. 
In this latter effort we have also joined with Chile and, later, with 
Mexico. The changes to the Treaty of Tlatelolco are very positive, since they 
offer guarantees that did not exist before on the control system, special 
inspections and the protection of technological secrets. Argentina, Brazil 
and Chile have committed themselves to beginning the process of legislative 
approval of the amendments promptly. We are sure that in a few months all of 
Latin America and the Caribbean will be protected by a nuclear-free zone in 
full operation. 
In addition to measures taken in the nuclear area, the southern cone 
countries have signed the so-called Mendoza Declaration on chemical and 
bacteriological weapons. This model document, which eradicates these weapons 
from our region, is in complete conformity with the Convention on Chemical 
Weapons recently negotiated in Geneva; that Convention has Argentina's 
support, and is an undeniable triumph in the struggle against the 
proliferation of weapons of mass destruction. 
Argentina's firm commitment in this area has also been reflected in 
concrete form in our domestic legislation. This year the Argentine Government 
issued a decree which regulates sensitive nuclear, chemical, bacteriological 
and missile exports, and incorporates major international agreements, such as 
the Missile-Technology Control Regime (MTCR) outlines and the so-called 
Australian "List of chemicals", into Argentina's legal system. It also 
stipulates that Argentina shall coordinate its actions in the area of 
 
73 
non-proliferation with other countries that have a similar approach. We plan 
to accept the invitation to join the group of nuclear-exporting countries in 
the near future. Naturally, if the main elements of the MTCR are incorporated 
into Argentine legislation, they would expect our country to become a member 
of that system. 
I should like to emphasize that, besides contributing effectively to 
non-proliferation, the new policy should serve to reopen Argentina's access to 
high technology through international cooperation. Its former ambiguous 
policy in this regard was a major obstacle in this field and was responsible, 
to a great extent, for the technological backwardness of our country, and for 
hindering procurement even of spare parts and minor supplies for our defence. 
Another important contribution to stability in our part of the world has 
been the complete normalization of diplomatic relations between Argentina and 
the United Kingdom and the development of growing and fruitful economic and 
trade links between the two. However, the dispute concerning sovereignty over 
the Malvinas, Georgia and South Sandwich islands still persists. Today I 
reaffirm the sovereign rights of my country over these territories and their 
maritime areas. The permanent defence and reaffirmation of these inalienable 
rights are at the core of Argentine foreign policy. 
Thus, the recent decision of the United Kingdom Government to move 
unilaterally into prospecting for oil in the area in dispute is strongly 
rejected by my country. This rejection has been immediately transmitted to 
the United Kingdom Government and to the potential prospecting companies. 
This imprudent step by the United Kingdom stands in the way of the real 
opportunities for cooperation in the South Atlantic and does not strengthen 
the good bilateral relationship in which both countries are strongly 
interested. 
 
74 
These developments hinder our developing creative and pragmatic formulas 
which, without undermining our inalienable rights, would foster cooperation in 
the South Atlantic. We are convinced that the establishment of a cooperative 
framework rather than of a confrontational one would benefit all those who 
live in the South Atlantic area, including the inhabitants of the Malvinas. 
It is the duty of the Argentine and British Governments to do their utmost 
towards that end by overcoming major problems such as the ones that I have 
described. 
The Secretary-General is the author of the document entitled "An Agenda 
for Peace" (A/47/277), which is a fundamental contribution towards outlining 
the future structure of the United Nations. The document clearly indicates 
what road must be taken to strengthen the Organization, particularly in the 
area of preventing and ending conflicts. Argentina supports this document, 
which is to a great extent in line with the conclusions of the Rio Group. We 
share, in particular, the opinion of the Secretary-General that it is 
necessary to set in motion all the mechanisms of collective security provided 
for in the Charter, in a framework of strict observance of the areas of 
competence established therein. 
Peace-keeping operations have become one of the main instruments of the 
international community. This year we have witnessed an unprecedented 
participation by the Blue Helmets in four continents. Argentina has decided, 
for its part, as a major component of its foreign policy, to participate 
actively in this new development by providing military personnel and materiel. 
In that connection, I wish to point out that the financing of 
peace-keeping operations must be effected in a manner that balances the need 
to ensure the effectiveness of such operations and the financial capabilities 
of Member States. In that connection, we emphasize the special 
 
75 
responsibilities of the permanent members of the Security Council in that 
respect, as well as the greater capability of the more economically developed 
countries to cope with such expenditures. 
The Secretary-General's report is at the same time an essential document 
in the development of appropriate responses to current conflicts. Some of 
these need decisive action on the part of the international community. 
It is vital for us to continue to exert maximum pressure to put an end to 
the tragedy in former Yugoslavia. Argentina supports the steps taken by the 
Security Council, the Secretary-General and the European Economic Community, 
and joins with those who demand respect for self-determination, for minorities 
and for the boundaries of the republics of former Yugoslavia. 
The tragedy of Bosnia and Herzegovina, with which Argentina is in the 
process of establishing diplomatic relations, is a challenge to us all. We 
join in the appeal to all parties to respect the principles I have mentioned, 
and we demand that Belgrade contribute effectively to putting an end to the 
aggression in Bosnia and Herzegovina. 
The presence of more than a thousand Argentine soldiers in the United 
Nations Protection Force bears witness to our interest in a solution that 
respects both the Charter of the United Nations and international law. 
We are also following, with concern, the difficulties in Cambodia and the 
lack of progress in Western Sahara, and we are following political 
developments in southern Africa with great attention. Argentina, for its 
part, is paying particular attention to the special situation in South 
Africa. Argentina and South Africa share the South Atlantic area and have 
 
75(a-z) 
great opportunities for future cooperation. That is why we again urge the 
Government, the African National Congress of South Africa and all parties 
involved in the search for a concerted solution to persevere, through 
negotiations, in their efforts to find a solution to the serious problem 
created by the policy of apartheid. The process of eradicating these terrible 
practices must be completed and, at the same time, the establishment of a 
democratic, free and peaceful society must be ensured in that great country. 
 
76 
I have mentioned the South Atlantic. We are firmly convinced that the 
time has come for all the countries involved to set up concrete mechanisms of 
cooperation in that important maritime area. The South Atlantic is one of the 
few areas in the world on which there are no specific agreements. Argentina 
advocates decisive advancement in that area. 
Progress in the Peace Conference strengthens our hope for a solution to 
the Arab-Israeli conflict. We feel that the role of the General Assembly at 
this crucial stage is not so much to ratify well-known positions as it is to 
contribute decisively to promoting agreement and flexibility among the 
parties. Argentina is prepared to cooperate actively in the efforts to 
achieve that goal. We must say that we feel deep admiration and respect for 
the Middle Eastern leaders who have had the courage and vision to put aside 
the rigidity of dialectics and undertake these crucial negotiations with 
determination and in a conciliatory spirit. 
We Argentinians have also suffered the consequences of the irrational 
violence unleashed everywhere as a result of that serious situation. The 
attack carried out last 17 March against the Israeli Embassy in Buenos Aires, 
with its heavy toll, was an unmistakable sign of the tragic imprint left by 
these conflicts at the criminal hands of international terrorism. 
As regards other regional situations, we are pleased to note the current 
progress in the high-level talks between the Cypriot leaders and the 
Secretary-General. As a result, we look forward to a prompt agreement in the 
framework of the good-offices mission of the Secretary-General. We wish to 
commend the parties involved in this conflict, including Greece and Turkey, 
for their spirit of cooperation, and the permanent members of the Security 
Council for their active role in this process. 
 
77 
We reiterate our firm support of the Security Council decisions regarding 
the situation in the Persian Gulf and we insist that Iraq should abide by its 
resolutions and fully respect the human rights of all minorities and of the 
population as a whole. 
One of the essential conditions for peace is the full enjoyment of human 
rights. Argentina reaffirms its active role in the protection and promotion 
of human rights and fundamental liberties in the deliberative international 
bodies on human rights, both at the United Nations and the Organization of 
American States (OAS). 
It is also fitting to mention some serious problems that the 
international community must face, attack and eliminate once and for all. I 
am referring to drug trafficking, terrorism and corruption. 
The first one drug trafficking - is at present a subject deserving of 
concerted action by States. This, however, is not enough. We must get to the 
deepest roots of this scourge at all its stages, from production to 
consumption, and in particular the movement and laundering of its financial 
resources. In their actions in this area, States must recognize the various 
characteristics of the countries that are most involved. Argentina has joined 
and will join any initiative that will allow us to put an end to this malady 
that affects the whole of the international community, without exception. 
As for terrorism, there can be no questions, only an answer in the form 
of the strongest, most determined and implacable commitment of each State to 
struggle against it until it is eradicated. Its activities are always deadly 
and cruel. This year Argentina suffered one of the most savage terrorist 
attacks in the annals of international crime. Our country will support all 
steps or processes that will strengthen law and the respect for standards of 
coexistence among nations. 
 
78 
Finally, the cancer of corruption must be rooted out. It is harmful and 
pernicious and undermines the efforts of States and their civilian societies 
for the healthy development of their political, economic and social 
institutions. Corruption knows no borders and coexists, or attempts to do so, 
with any political or legal system on our planet. Argentina is in the front 
lines of the struggle to combat this crime and to create the mechanisms for 
doing so. 
Allow me to return to our region and refer to some other facts of great 
significance. 
Argentina's foreign policy is geared towards creating an external context 
favourable to the competitive incorporation of Argentina into the world 
economy. In that regard, we have made the Southern Cone Common Market 
(MERCOSUR) the axis of our activity in Latin America. The agreement on trade 
and investment with the United States, called "Four plus One", shows that the 
concepts of MERCOSUR and the Initiative for the Americas are fully 
compatible. With MERCOSUR we endeavour to create a stable external context 
for the economic growth of the four countries through the implementation of 
collective economic discipline freely agreed upon by the parties. The concept 
is characterized by a marked realism as to our potential and limitations. 
MERCOSUR is not, nor could it be, the embryo of a new economic fortress. 
Before the end of 1994 we will have a common external tariff, but we have 
already clearly determined that it must allow for the increasing international 
competitiveness of our economies. It would make no sense to close at the 
subregional level the doors that each of our countries is opening at the 
national level. 
The reference to MERCOSUR leads me to recall that Argentina expects the 
creation of great economic blocs to be the forerunner of freer, more efficient 
 
79 
international trade, not of a greater space to make protectionism legal or to 
disguise clear market reserves. Argentina prefers to believe in the sincerity 
of the purposes stated in the Uruguay Round of the General Agreement on 
Tariffs and Trade (GATT) and in the principles outlined to launch the 
Initiative for the Americas, the same ones that form the basis of the Treaty 
of Asuncion, in which MERCOSUR is defined. But my country notes with 
justifiable concern the way in which the most powerful economies on our planet 
interpret the concept of opening the market, since they promote such opening 
only for those sectors in which their countries are competitive or where they 
themselves exert influence on international prices. 
Part of that conception is to be found in the section on agriculture and 
other decisions that have so far stalled the Uruguay Round of GATT. Precisely 
in the agricultural sector, the leaders of those economies do not display 
excessive courage or desire to put an end to annual subsidies of more than 
$300 billion for production and foreign trade, with which they distort 
international markets and, besides, contribute to environmental degradation. 
Some of their decisions reflect a greater interest in solving minor 
difficulties in domestic policy than in avoiding isolationism and trade wars. 
Only very rich countries can pursue policies that are so harmful and costly 
that they undermine the finances of their urban populations and of course do 
considerable harm to the developing countries. 
This is also an apt occasion to confirm our great satisfaction at the 
political agreements reached by Canada, the United States and Mexico to create 
a free-trade zone. We trust that this achievement will be one of the central 
modules of the broader zone foreseen when launching the Initiative for the 
Americas to make of the hemisphere one great market. While this takes shape, 
 
80 
we are worried at the many legislative attempts fiat tend to hinder the access 
of developing countries to the various international markets. 
Argentina has started a process of sustained economic stability based on 
a market economy in the framework of a democratic system. This has allowed us 
to initiate proceedings for our admission to the Organisation for Economic 
Cooperation and Development (OECD), where we hope to take part in the 
discussion of global and sectoral economic policies that may contribute to 
economic growth. 
At this session, the General Assembly will consider the report of the 
United Nations Conference on Environment and Development held at Rio de 
Janeiro. No previous international event had convened so many Heads of State 
or of government. In the framework of the new international situation, it has 
been possible for the first time ever to reach basic agreements on questions 
that are important for the survival of this planet as we know it. 
The progress achieved on the American continent does not preclude the 
persistence of some specific problems. At the last two sessions of the United 
Nations Commission on Human Rights, Argentina made clear its position 
regarding the situation in Cuba. At all times my country has expressed a 
desire that Cuba should bring about the necessary reforms to allow its full 
integration, both political and economic, into the community of democratic, 
pluralistic nations. I repeat that it was expressed as a brotherly wish, not 
as interference in the affairs of that country 
Argentina strongly condemned the coup d'etat against the President of 
Haiti and supported the relevant resolutions adopted by the Organization of 
American States (OAS). I myself was part of the delegation that accompanied 
the Secretary-General of the OAS to Port-au-Prince. We have kept our 
 
80(a-z) 
diplomatic ties with Haiti, have maintained our embassy there and have spared 
no effort to support an understanding between the parties to the conflict. 
As regards El Salvador, the signing of the peace agreement is a landmark 
in the process of peace-making in Central America and we hope that the 
understanding reached can be extended to the rest of the region. 
 
81 
Peru, our sister country on the Pacific, continues to face serious 
problems in its development and progress, suffering the effects of drug 
trafficking and of bloody nihilistic terrorism. We should, however, note the 
advances recently made on that front. We also welcome the process which will, 
we hope, lead to a well-balanced and full return of Peru's representative 
democracy. We are awaiting with close attention and a willingness to 
cooperate the constituent elections of 22 November. 
With regard to Chile, we continue to move slowly and inexorably closer to 
a final solution to all of the unresolved border problems, along the world's 
third longest frontier. Very little still remains to be done before we reach 
a full understanding, which is already yielding fruitful results in advance, 
with greater and very promising economic cooperation. We are replacing a long 
history of discord with a full and fraternal relationship. 
I cannot conclude without commenting on the actions of the Rio Group. I 
reaffirm my conviction that it has proved to be a highly effective mechanism 
for consultations and for reaching political agreements, as was shown in such 
situations as the one which earlier this year endangered institutional 
stability in Venezuela. The Rio Group has also demonstrated an important 
presence and participation in connection with Peru and Haiti. It has provided 
an excellent tool for communication, information and consultation with, 
inter alia, the European Community, with which, in addition to the enormously 
important Santiago Declaration in May of this year, a significant cooperation 
agreement was signed. 
In 1992 we have been able to confirm that the United Nations, free of the 
shackles imposed on it by the cold war, is now fulfilling the essential role 
entrusted to it by mankind in 1945. Although the sources of distress still 
persist, we can affirm that we are moving towards the consolidation of the 
 
82 
ruling principles that guide the United Nations, and we reiterate our hopeful 
conviction that the closing years of the strife-torn twentieth century will 
enable us to strengthen universal respect for the letter and spirit of the 
Charter, which will mean the triumph of wisdom, solidarity and justice. 
